DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 16 the applicant has disclosed the use of a cup holder for a seat but in the body of the claims has positively recited the seat as part of the invention with the phrase “the attachment portion is attached to the rear portion of the seat back frame” thereby rendering the metes and bounds of the claimed invention unclear and confusing as to whether applicant is claiming the sub-combination of the cup holder only or the combination of the cup holder with the seat.  Applicant must clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 16-20 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gospodarich (5,597,148).  Applicant is informed the claims are being only examined in regards to the cup holder only and not the combination of the cup holder and seat or portions thereof (i.e., seat back frame).  Gospodarich shows the use of a cup holder (10) having a mounting arm (40,64) and a cup receiving body (16,24,30).  The mounting arm extends from the cup receiving body and is configured to extend across a side portion of a seat back frame and a receiving portion (40) and an attachment portion (64).  The mounting arm allows the cup holder to extend from a front portion of the seat back frame to a rear portion of the seat back frame (when attached thereto in a front to rear manner).  Regarding claims 6-7 and 20, the attachment portion has a J-shaped element (42) with a C-shaped receptacle (46 ) that is configured to partially wrap around a front and side portion of the seat back frame.   

Allowable Subject Matter
Claims 9-15 are allowed over the prior art made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 6,457,772, 5,695,162, 5,356,107, and 2,995,333 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
June 19, 2021